PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/804,732
Filing Date: 6 Nov 2017
Appellant(s): Wang et al.


Rui Cheng Xu
__________________
L1370
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2021.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2002/0133444 A1) in view of Heitman et al. (US 10,346,444 B1) and Eckart et al. (US 2005/0154769 A1).
Claim(s) 5, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman and Eckart as applied to claim(s) 1, 10, and 19 above and further in view of Sankaran-471 et al. (US 7,657,471 B1).
Claim(s) 7, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman and Eckart as applied to claim(s) 6, 15, and 24 above and further in view of Sampathkumar et al. (US 2005/0138420 A1), Morinville (US 2009/0157462 A1), Paystubdirect published 10/1/15 (reference U on the Notice of References Cited), USCIS published 11/23/12 (reference V on the Notice of References Cited), and Census published 5/31/17 (reference W on the Notice of References Cited).
Claim(s) 9, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman and Eckart as applied to claim(s) 1, 10, and 19 above McKeown et al. (US 2010/0100427 A1) and Sagalow et al. (US 2010/0023355 A1).

Response to Argument

A.  Rejection of Claims 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26.
With regard to rejection of claim(s) 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman and Eckart, the Appellants contends:

Regarding claim(s) 1, 10, and 19, the Appellants contends the office action does not “For example, none of the references discloses “determining, by the normalized business function model of the resource allocation system of the computer system, a resource distribution for an organization based on the aggregate allocations for each operations business function of the set of operations business functions” or “comparing, by the resource allocation system of the computer system, the resource distribution for the organization to a set of benchmark distributions to determine a potentially competitive resource allocation for the organization.”  Specifically applicant contends, “Sankaran only discloses setting a total budget value for the entire company, and the business managers of various departments use that budget target in a top-down fashion to perform financial planning for their own departments without exceeding their financial capacity. Sankaran never teaches or suggests determining an overall 
The Examiner respectfully disagrees because the advisory action dated 8/16/2021 cited Sankaran Fig. 14 and [0065, 0073, 0097-0098] as Corporate department being the total organization where the Corporate department can provide forecasts based on departments revenue and bookings meaning data is send up the chain to create a forecast.  Appellant in the appeal brief does not respond to citations for [0097-0098] regarding forecasts based on departments revenue and bookings meaning data is send up the chain to create a forecast and instead states “Sankaran never teaches or suggests determining an overall resource allocation between departments at the organizational level. All determinations are at the department level with only the aggregate total as a constraint within which they must fit.”
However as noted in advisory action dated 8/16/2021, Sankaran Fig. 14 states “DEPARTMENT SUMMARY: Corporate” and the spending summary of the organization based on a department being titled corporate logically means an organization.  The “DEPARTMENT SUMMARY: Corporate” being the entire organizations is supported by Fig. 7 and [0057] where Fig. 7 states “CORP DEPT 
Sankaran specifically teaches [0065] “The top-down planning in the SpendCap™ Manager allows expense targets to be set and changed at the corporate level of the organization.”; [0073] “In the case where the rates are defined for the entire company, the rates will be defined in the corporate department object (root of the department hierarchy) and all department objects inherit the rates.”; [0097] “The functionality provided by TopLine Manager™ module advantageously speeds up the flow of information going up the organization. Forecast information available to frontline participants may be quickly passed up to top line managers, where effective business decisions can be made upon the best data available in a timely manner.” [0098] “The forecast finalizer takes different organizational perspectives of revenue and bookings and outputs an official corporate forecast of revenue and bookings for the short term and for the long term.” 

Regarding claim(s) 1, 10, and 19, the Appellants contends the office action does not “For example, none of the references discloses … “comparing, by the resource allocation system of the computer system, the resource distribution for the organization to a set of benchmark distributions to determine a potentially competitive resource allocation for the organization.”  Specifically applicant contends, “Regarding “competitive resource allocation,” Eckart discloses a method to compare organizations based on different metrics (See Eckart, at Abstract). However, Eckart only discloses how benchmark organizations can be filtered or selected based on different factors and metrics to make more meaningful comparisons. Eckart never teaches or suggests determining a competitive resource allocation for the organization. (See Eckart, at para. [0106]-[0107]).” (see Br. 11 and 14-15).
The Examiner respectfully disagrees because it is not clear what appellant is requiring for determining or competitive resource allocation regarding “determining a competitive resource allocation for the organization” as the sorting of Eckart is done to determine resource allocations for competitors of an organization and thus determining a competitive resource allocation for the organization.  Appellant has not acted as his or her own lexicographer to specifically define or redefine “potentially competitive resource allocation” in the specification ( [0001], [0005], [0006], [0008], [0016], [0019], [0020], [0104], [0124] ) the broadest reasonable interpretation is being used.  Additionally the clearest intent of “potentially competitive resource allocation” is in instant specification [0124] “ allocates resources … in a manner that is consistent with the resource 
Eckard is specifically cited for comparing, by the resource allocation system of the computer system, the resource distribution for the organization to a set of benchmark distributions to determine a potentially competitive resource allocation for the organization [the term potentially competitive resource allocation is interpreted based on broadest reasonable interpretation of instant specification [00124],
then see at least Figs. 11-12 and [0099, 0104] for industry benchmarking such as revenue, profit, and income (as noted in Fig. 11 section 1115) where the benchmarking includes per employee; Fig. 14 and [0106-0107] where the benchmark organizations can be selected based on factors including number of employees and increasing or decreasing metrics;
Fig. 14-15 and [0106-0107] FIG. 14 is a graphic image illustrating another exemplary view of an interactive benchmarking dashboard where the benchmark organizations can be selected based on factors including 1405c number of employees and 1405d increasing or decreasing financial metrics].

Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claim(s) 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26 under 35 U.S.C. § 103 be sustained.


B.  Rejection of Claim(s) 5, 14, and 26.
With regard to the rejection of Claim(s) 5, 14, and 26 under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman, Eckart, and Sankaran-471, the Appellants does not provide separate arguments for dependent claim(s) 5, 14, and 26.
Claim(s) 5, 14, and 26 depends from dependent claim 1, 10, and 19.  The Examiner maintains the rejection would have been obvious over the cited references for at least the same reasons as explained and applied above in section A to claims 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26.
Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claim(s) 5, 14, and 26 under 35 U.S.C. § 103 be sustained.

C.  Rejection of Claim(s) 7, 16, and 25.
With regard to the rejection of Claim(s) 7, 16, and 25 under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman, Eckart, Sampathkumar, Morinville, Paystubdirect, USCIS, and Census, the Appellants does not provide separate arguments for dependent claim(s) 7, 16, and 25.
Claim(s) 7, 16, and 25 depends from dependent claim 1, 10, and 19.  The Examiner maintains the rejection would have been obvious over the cited references for at least the same reasons as explained and applied above in section A to claims 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26.


D.  Rejection of Claim(s) 9, 18, and 27.
With regard to the rejection of Claim(s) 9, 18, and 27 under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Heitman, Eckart, McKeown, and Sagalow, the Appellants does not provide separate arguments for dependent claim(s) 9, 18, and 27.
Claim(s) 9, 18, and 27 depends from dependent claim 1, 10, and 19.  The Examiner maintains the rejection would have been obvious over the cited references for at least the same reasons as explained and applied above in section A to claims 1-4, 6, 8, 10-13, 15, 17, 19-22, 24, and 26.
Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claim(s) 9, 18, and 27 under 35 U.S.C. § 103 be sustained.

CONCLUSIONS

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



Conferees:


Jerry O’Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.